Title: From Alexander Hamilton to James McHenry, 27 August 1799
From: Hamilton, Alexander
To: McHenry, James


Sir
New York Aug 27, 1799

A letter from Major Toussard of the 19 instant has the following paragraph “The commissioners at Fort Wolcott and Fort Adams have received by the last mail the copy of your general Order, transmitted to them from Boston by Major Jackson which lessens the allowance fixed by the regulation to be observed in the delivery & Distribution of fuel and Straw to the Garrisons on the Sea Coast. The regulations I allude to, signed by the Secretary of War were transmitted to me a fortnight ago from the War Office and with order to conform myself to them. Your last order on the subject shall be complied with.”
I have never heared from you whether the proposed Regulations as to Fuel and straw or any modification of them have been adopted or not. It would seem from Major Toussard’s letter that they have been adopted & even forwarded to officers under my command.
It became necessary to give directions about laying in supplies of these articles, to avoid the increased expence which has heretofore attended the laying them in at late periods and occasionally through the Winter. I therefore directed the Officers commanding within particular districts to call upon the contractors to lay in adequate stores for the ensuing Winter, and merely as a scale for this operation transmitted the regulations as reported by me. I sent them to Major Jackson because the batali[o]n which garrisons the posts from Connecticut Northward, & the ordinary command within the district are his; subject to the occasional interposition of Major Toussard for special reasons; to preserve to the latter the authority due to his rank and avoid collision where he might happen to be in the course of the execution of your orders.
This instance is only to illustrate the necessity of some settled plan of communication between your Department and the army; to avoid inconsistent dispositions; to preserve to superior officers the due respectability of their stations; to prevent the ideas, unfavourable to subordination, which are apt to grow up in inferior officers from the habit of immediate intercourse with the chief of the War Department, to save that chief from a multiplication of correspondence & detail improper for him, and on the results of these different considerations to promote and secure order harmony and efficiency in the service.
In my conception the true rule is this—The Secretary of War and his subordinate Agents may correspond immediately on the business of expenditure & supply in its various branches with all those officers who are charged with it such as Quarter Masters Commissaries Pay Masters and other descriptions of persons forming what is commonly called the civil staff; but they ought to hold no communication with any merely military Officer (that is any officer not attached to the business of expenditure or supply) other than the principal officer of an army or within a military district or command. This rule would confine the communications of the Secy of War to General Washington and the two Major Generals.
It is true that there are special cases in which it may be proper to depart from the rule; such as sudden and unforeseen emergencies when the public interest or service might suffer by a delay incident to a communication with the chief; geographical circumstances which may require exceptions but these ought to be previously settled with the chief, defining the extent and the objects; complaints by inferiors of injuries received or supposed to have been received from the Chief. But the cases are few and must always be supported by some important reason of a special nature. Little conveniences or inconveniences are not proper grounds of exception.
Even in the case of communicating with the Officers in the branches of Expenditure and Supply, great care ought to be observed to address the Chief & not his Subalterns.
If these ideas appear to you well founded you will no doubt adopt them as a rule of practice; if not it is desireable that some other rule more agreeable may be fixed upon and understood. This will tend to prevent misapprehension & dissatisfaction.
I present the subject without reserve because it is better to avoid difficulties, by settling principles beforehand, than to find remedies after they shall have occurred.
With great respect & esteem &c
